DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/25/2022. The amendments filed on 5/25/2022 are entered.

Claim Objections
Claims 2, 11, 14 and 19 are objected to because of the following informalities:  
Regarding claim 2, the limitation “one of MRI, fMRI” is stated in line 2. For grammatical purposes, this should be replaced with “one of MRI or fMRI”. 
Regarding claim 11, the limitation “a Blue Tooth (TM) module” is stated in line 20. This limitation should be replaced with “a BluetoothTM module” as stated in the other claims (claims 10 and 20) to maintain consistency throughout the claims.  
Regarding claim 14, the limitation “a head band structure” is stated in line 2 and the limitation “the headband structure” is stated in line 3. The use of either “head band” or “headband” should be consistent throughout the claims. 
Regarding claim 19, the limitation “one of MRI, fMRI” is stated in lines 1-2. For grammatical purposes, this should be replaced with “one of MRI or fMRI”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A device for mounting or attaching or securing the MEMS sensor in relation to the patient’s head during an imaging procedure” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8-11 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “motion of the patient’s motion” is stated in line 8. It is not clear what motion the limitation is referring to because the limitation refers to the indefinite concept of “motion of motion”. This renders the claim rejected for indefiniteness. Examiner suggests “motion of the patient” as an alternate form of the limitation to overcome the current rejection. 
Claim 5 recites the limitation "the X, Y, and Z axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the limitation “motion of the patient’s motion” is stated in lines 8-9. It is not clear what motion the limitation is referring to because the limitation refers to the indefinite concept of “motion of motion”. This renders the claim rejected for indefiniteness. Examiner suggests “motion of the patient” as an alternate form of the limitation to overcome the current rejection. 
Claim 14 recites the limitation "the attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the MEMS sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection.
Claim 15 recites the limitation "the MEMS sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection. The limitation “a plurality of MEMS sensors” is stated in line 2, and also is unclear and indefinite due to the difference in terminology between the previously set forth MEMS modules of claim 11. Examiner suggests the limitation “a plurality of MEMS modules” as an alternate form of the limitation to maintain consistency with the other claimed elements. 
Claim 16 recites the limitation "the X, Y, and Z axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the MEMS sensor system" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection.
Claim 18 recites the limitation "the MEMS sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection.
Claim 18 recites the limitation "the attachment device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the MEMS sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in lines 4-5 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation  to overcome the current rejection.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2, 4, 8-10, 19, and 21 are also rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims include the limitations “one of MRI, fMRI” which claim two forms of MRI devices in the alternative. As the further narrowing of the type of MRI device (previously presented in independent claims 1 and 11) to a narrower fMRI device is not required by the claims, the claims therefore fail to further limit the subject matter of independent claims 1 and 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Pub. No. 20050107685) hereinafter Seeber, in view of Cosman (U.S. Pat. No. 5947981) hereinafter Cosman. 
Regarding claim 1, primary reference Seeber teaches:
A motion sensor for a patient in an imaging application utilizing an MRI patient imaging system including an MRI tube (abstract; [0012]-[0015], MRI system and motion sensor; [0035], into bore of MRI machine), comprising: 
a MEMS motion sensor system arranged for mounting or attachment to the patient's head ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0017]-[0018], motion sensor such as an accelerometer that is compact; [0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20”; [0037], discloses a MEMS type accelerometer which is a MEMS motion sensor system; [0038]-[0041]; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20); 
a device for mounting or attaching or securing the MEMS sensor to the patient's head during an imaging procedure ([0036], Elastic headband 20 is considered to be the device for mounting the MEMS sensor to the patient’s head during the procedure; see figure 1 with elastic headband 20; see also [0012]-[0029], provide overview of use of the device during an imaging procedure; [0046]; elastic headband 20 is considered to be the device for mounting or attaching, but is not interpreted under 112(f) as it includes the structure of the bite bar); 
wherein the MEMS motion sensor system is configured to detect motion of the patient's motion during the imaging procedure and to provide sensor signals to compensate patient images for the detected motion ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0013]-[0029], further provide overview of the motion sensor system for detecting motion and using those signals to compensate motion in the patient medical imaging procedure; [0037], “micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll”; [0039]; [0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion).
Primary reference Seeber further fails to teach:
wherein the attachment device comprises a bite bar having one end configured for being held in the patient's mouth, the MEMS sensor system attached to the bite bar, the bite bar fabricated of a non-magnetic material and having a 90-degree bend between the one end and a main portion supporting the MEMS sensor system so that the main portion does not protrude upwardly into the MRI tube
However, the analogous art of Cosman of a head and neck positioner and immobilizer structure for use with MR imaging systems (abstract) teaches:
wherein the attachment device comprises a bite bar having one end configured for being held in the patient's mouth (col 5, line 10 through col 6, line 20; as shown in figure 6 and the cited portions, the horizontal arm 603 includes a bite bar structure that enables positioning within the patient’s mouth (see col 3, lines 24-25, dental impression tray 206) and that end is considered to be the “one end” configured for being held in the patient’s mouth), 
the position indexing system attached to the bite bar (col 5, line 10 through col 6, line 20; as shown in figure 6 and the cited portions, the securing element 637 connects the graphic reference means 630, 631, and 636 (position indexing system) to the horizontal arm 603 which is connected to the bite bar; The MEMS sensor of Seeber would be incorporated in the position of the MRI compatible index dots of col 5, lines 29-65 in the place of the “graphic reference means structures 360, 631, 636” in the combined invention of Seeber and Cosman), 
the bite bar fabricated of a non-magnetic material and having a 90-degree bend between the one end and a main portion supporting the position indexing system so that the main portion does not protrude upwardly into the MRI tube (col 3, lines 15-20, teach to use with an MR machine and thus is non-magnetic material made for use in such devices; col 5, line 10 through col 6, line 20; as shown in figure 6 and the cited portions, the horizontal arm 603 includes a 90-degree bend between the end connected to the bite bar within the patient’s mouth and the main portion of the position indexing system, and enables the entire device to fit within the bore of an MR machine; The MEMS sensor of Seeber would be incorporated in the position of the MRI compatible index dots of col 5, lines 29-65 in the place of the “graphic reference means structures 360, 631, 636” in the combined invention of Seeber and Cosman);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the bite bar based attachment and restrain device for accurate placement of a position index structure as taught by Cosman because using a bite bar device that provides for head positioning and restraining features enables the device to both be a target localizer/immobilizer as well as a reference means for the position of the patient relative to the imaged scans. This minimizes any forms of body movement, while enhancing the imaging by better determining the position of the target volume during a procedure (Cosman, col 2, lines 24-39). 
Regarding claim 2, the combined references of Seeber and Cosman teach all of the limitations of claim 1. Seeber further teaches: 
wherein the imaging application is one of MRI, fMRI ([0012]-[0029], describe the use of the motion sensor with MRI imaging; [0035], MRI machine; [0040]-[0042]).
Regarding claim 5, the combined references of Seeber and Cosman teach all of the limitations of claim 1. Seeber further teaches: 
wherein the MEMS sensor system is configured to detect motion in each of the X, Y and Z axis ([0037], three-axis accelerometers detect motion in the axes of X, Y, and Z as described with “along three Cartesian coordinates”; [0038], cartesian device).
Regarding claim 8, the combined references of Seeber and Cosman teach all of the limitations of claim 1. Seeber further teaches: 
further comprising a communication link configured to communicate the sensor signals to a motion compensation processor ([0048], optical fiber cable 100 connects to the processor unit 21 which is considered to be a communication link sending the accelerometer data (sensor signals) to the motion compensation processor for further phase shifting correction as described in [0049]).
Regarding claim 9, the combined references of Seeber and Cosman teach all of the limitations of claim 8. Seeber further teaches: 
wherein the communication link includes a non-ferrous wiring connection ([0048], the optical fiber cable 100 is considered to be a non-ferrous wiring connection as the optical fiber is used within the MRI magnetic field and is inherently made of non-ferrous materials such as silica or plastic to enable light data transmission; [0049]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of Cosman as applied to claim 1 above, and further in view of van Niekerk (U.S. Pub. No. 20180184940) hereinafter van Niekerk. 
Regarding claim 4, the combined references of Seeber and Cosman teach all of the limitations of claim 1. Primary reference Seeber further fails to teach:
wherein the MEMS sensor system includes a plurality of MEMS sensors
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
wherein the sensor system includes a plurality of sensors ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be a plurality of sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including a plurality of sensors; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber and Cosman to incorporate the sensor system that forms a plurality of sensors by including a gyroscope with the accelerometer as taught by van Niekerk because the accelerometer/gyroscope combination improves the precision when using the sensor system in a controlled environment with the exceptionally strong static magnetic field of the MRI scanner. By adding a gyroscope to the accelerometer and collecting multiple sets of motion data, the sensor system can precisely track gyro bias during acceleration and achieve precision well beyond conventional applications of similarly constructed orientation measurement devices (van Niekerk, [0083]). The gyroscope thus allows for more robust filtering techniques in which the evolution of the device's orientation state is better defined (van Niekerk, [0084]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of Cosman as applied to claim 8 above, and further in view of Schwagli et al. (U.S. Pub. No. 20190328466) hereinafter Schwagli. 
Regarding claim 10, the combined references of Seeber and Cosman teach all of the limitations of claim 8. Primary reference Seeber further fails to teach:
Wherein the communication link includes a wireless signal communication link, the wireless communication link comprising a BluetoothTM module mounted to the main portion of the bite bar for wirelessly transmitting the sensor signals to a base station in communication with the motion compensation processor, the BluetoothTM module comprising a non-magnetic battery to provide electrical power.
However, the analogous art of Schwagli of a mobile surgical tracking system for use within an imaging device (abstract) teaches:
Wherein the communication link includes a wireless signal communication link, the wireless communication link comprising a BluetoothTM module mounted to the main portion of the dental device for wirelessly transmitting the sensor signals to a base station in communication with the motion compensation processor, the BluetoothTM module comprising a non-magnetic battery to provide electrical power ([0046], as shown in figure 4, the dental based mobile surgical tracking device can be configured as a bluetooth module mounted to the main portion of the dental tray 40 for wireless transmitting signals to the mobile computation unit 15 (base station) and can be configured to be battery powered and also entirely compatible with MRI imaging when used in an MRI scanner; see also [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber and Cosman to incorporate the Bluetooth-based, MRI compatible wireless communication link as taught by Schwagli because it enables a battery powered device can wirelessly transmit information for a scale of minutes to hours which enables a surgeon to use a single device throughout an entire surgery without additional wires or obstructive connective devices (Schwagli, [0029]). 
Claims 11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of Ziarati (U.S. Pub. No. 20180144612) hereinafter Ziarati, in view of Schwagli, in further view of van Niekerk. 
Regarding claim 11, primary reference Seeber teaches:
A motion sensor system for a patient in an imaging application utilizing a patient imaging system (abstract; [0012], motion sensor), comprising: 
a motion sensor arranged for mounting or attachment adjacent to the patient's head, the sensor comprising one or more MEMS accelerometer modules ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0017]-[0018], motion sensor such as an accelerometer that is compact; [0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20. The accelerometer unit 18 incorporates on its lower surface a non-slip cushion 19 to move with the patient's head 14 as retained by the elastic headband 20”; [0037], “light from the fiber optic cable 22 may be received by a photovoltaic cell 24 contained within the accelerometer unit 18 to produce a source of electrical power. The electrical power may be provided to a micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll.” The MEM type accelerometer is a MEMS motion sensor system; [0038]-[0041]; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20); 
a device for mounting, attaching or securing the motion sensor in relation to the patient's head during an imaging procedure ([0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20.”; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20; see also [0012]-[0029], provide overview of use of the device during an imaging procedure; [0046]; elastic headband 20 is considered to be the “device” which is interpreted under 35 U.S.C. 112(f) above and corresponds to the head band 52 of paragraph [0014] of the applicant’s specification (or alternatively either the bite bar 110 of paragraph [0018] or video goggles of paragraph [0022] of the applicant’s specification, but are not relied upon for the present rejection)); 
wherein the motion sensor is configured to detect motion of the patient's motion during the imaging procedure and to provide sensor signals indicative of the patient's motion ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0013]-[0029], further provide overview of the motion sensor system for detecting motion and using those signals to compensate motion in the patient medical imaging procedure; [0037], “light from the fiber optic cable 22 may be received by a photovoltaic cell 24 contained within the accelerometer unit 18 to produce a source of electrical power. The electrical power may be provided to a micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll”; [0039]; [0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion); 
a communication link for delivering the sensor signals to a motion compensation processor of the imaging application, to compensate patient images for the detected motion ([0048], optical fiber cable 100 connects to the processor unit 21 which is considered to be a communication link sending the accelerometer data (sensor signals) to the motion compensation processor for further phase shifting correction as described in [0049]).
Primary reference Seeber further fails to teach:
comprising an MRI magnet room, a control room separated from the magnet room by a shielded wall having a shielded window configured to block RF energy while allowing light and infrared (IR) energy to pass through, a motion compensation processor and MRI processor disposed in the control room,
wherein the communication link includes a wireless signal communication link configured to transmit wireless signals representative of the sensor signals to a base station in the magnet room in communication with the motion compensation processor; 
the communication link comprising: 
the base station configured to convert the received signals and to transfer the converted sensor signals via an IR link through the shielded window to the motion compensation processor in the control room.
However, the analogous art of Ziarati of a communication system between an MRI magnet room and a control room (abstract) teaches:
comprising an MRI magnet room, a control room separated from the magnet room by a shielded wall having a shielded window configured to block RF energy while allowing light and infrared (IR) energy to pass through, control equipment disposed in the control room ([0023], teaches to shielded wall, shielded window for blocking RF energy while allowing light and infrared energy; see also figure 1 for control equipment in the control room which would include a device processor and MRI processor in the visible computer station),
wherein the communication link includes a wireless signal communication link configured to transmit wireless signals representative of the sensor signals to a base station in the magnet room in communication with the control room equipment ([0014], IR based communication link between the magnet room and control room; [0023]; [0033], base station 70 in the MR/control room and IR transmitter 74; [0035]; [0056]; [0064], IR link between the magnet rom and the control room); 
the communication link comprising: 
the base station configured to convert the received signals and to transfer the converted sensor signals via an IR link through the shielded window to the control room equipment in the control room ([0014], IR based communication link between the magnet room and control room; [0023]; [0033], base station 70 in the MR/control room and IR transmitter 74; [0035]; [0056]; [0064], IR link between the magnet rom and the control room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the IR based signal link between a shielded magnet room and the control room of the MRI system as taught by Ziarati because the magnetic resonance systems can emit large amounts of electromagnetic signals or energy and using a shielding and IR based communication system enables the people within a control room to respond in real-time to signals from an imaged patient (Ziarati, [0002]-[0003]; [0023]). 
Primary reference Seeber further fails to teach:
a Blue Tooth (TM) module and a non-magnetic battery to provide power to the module, the module configured to transmit the wireless signals to the base station in the magnet room; 
However, the analogous art of Schwagli of a mobile surgical tracking system for use within an imaging device (abstract) teaches:
a Blue Tooth (TM) module and a non-magnetic battery to provide power to the module, the module configured to transmit the wireless signals to the base station; ([0046], as shown in figure 4, the dental based mobile surgical tracking device can be configured as a bluetooth module mounted to the main portion of the dental tray 40 for wireless transmitting signals to the mobile computation unit 15 (base station) and can be configured to be battery powered and also entirely compatible with MRI imaging when used in an MRI scanner; see also [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber and Ziarati to incorporate the Bluetooth-based, MRI compatible wireless communication link as taught by Schwagli because it enables a battery powered device can wirelessly transmit information for a scale of minutes to hours which enables a surgeon to use a single device throughout an entire surgery without additional wires or obstructive connective devices (Schwagli, [0029]). 
Primary reference Seeber further fails to teach:
sensor comprising one or more MEMS gyro sensor and accelerometer modules
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
sensor comprising one or more gyro sensor and accelerometer modules ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be one or more sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including one or more sensors; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, Ziarati, and Schwagli to incorporate the sensor system that forms a plurality of sensors by including a gyroscope with the accelerometer as taught by van Niekerk because the accelerometer/gyroscope combination improves the precision when using the sensor system in a controlled environment with the exceptionally strong static magnetic field of the MRI scanner. By adding a gyroscope to the accelerometer and collecting multiple sets of motion data, the sensor system can precisely track gyro bias during acceleration and achieve precision well beyond conventional applications of similarly constructed orientation measurement devices (van Niekerk, [0083]). The gyroscope thus allows for more robust filtering techniques in which the evolution of the device's orientation state is better defined (van Niekerk, [0084]). 
Regarding claim 14, the combined references of Seeber, Ziarati, Schwagli, and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the attachment device comprises a head band structure configured to be worn by the patient, the MEMS sensor attached to the headband structure ([0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20. The accelerometer unit 18 incorporates on its lower surface a non-slip cushion 19 to move with the patient's head 14 as retained by the elastic headband 20”. Elastic headband 20 is considered to be the head band structure worn by the patient with the accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20 as depicted in figure 1; [0037]).
Regarding claim 15, the combined references of Seeber, Ziarati, Schwagli, and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach: 
wherein the MEMS sensor includes a plurality of MEMS sensors
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
wherein the MEMS sensor includes a plurality of sensors ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be a plurality of sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including a plurality of sensors; [0084]).
Regarding claim 16, the combined references of Seeber, Ziarati, Schwagli, and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the one or more MEMS modules is configured to detect motion in each of the X, Y and Z axis ([0037], three-axis accelerometers detect motion in the axes of X, Y, and Z as described with “along three Cartesian coordinates”; [0038], cartesian device).
Regarding claim 19, the combined references of Seeber, Ziarati, Schwagli, and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the imaging application is one of MRI, fMRI ([0012]-[0029], describe the use of the motion sensor with MRI imaging; [0035], MRI machine; [0040]-[0042]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of Ziarati, in view of Schwagli, in further view of van Niekerk as applied to claim 11 above, and further in view of Cosman. 
Regarding claim 17, the combined references of Seeber, Ziarati, Schwagli, and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach: 
wherein the attachment device comprises a non-magnetic bite bar having one end configured for being held in the patient's mouth, the MEMS sensor system attached to the bite bar, the bite bar having a 90-degree bend between the one end and a main portion supporting the MEMS sensor system so that the main portion does not protrude upwardly into the MRI tube.
However, the analogous art of Cosman of a head and neck positioner and immobilizer structure for use with MR imaging systems (abstract) teaches:
wherein the attachment device comprises a non-magnetic bite bar having one end configured for being held in the patient's mouth (col 5, line 10 through col 6, line 20; as shown in figure 6 and the cited portions, the horizontal arm 603 includes a bite bar structure that enables positioning within the patient’s mouth (see col 3, lines 24-25, dental impression tray 206) and that end is considered to be the “one end” configured for being held in the patient’s mouth), 
the position indexing system attached to the bite bar (col 5, line 10 through col 6, line 20; as shown in figure 6 and the cited portions, the securing element 637 connects the graphic reference means 630, 631, and 636 (position indexing system) to the horizontal arm 603 which is connected to the bite bar; The MEMS sensor of Seeber would be incorporated in the position of the MRI compatible index dots of col 5, lines 29-65 in the place of the “graphic reference means structures 360, 631, 636” in the combined invention of Seeber and Cosman), 
the bite bar having a 90-degree bend between the one end and a main portion supporting the position indexing system so that the main portion does not protrude upwardly into the MRI tube (col 3, lines 15-20, teach to use with an MR machine and thus is non-magnetic material made for use in such devices; col 5, line 10 through col 6, line 20; as shown in figure 6 and the cited portions, the horizontal arm 603 includes a 90-degree bend between the end connected to the bite bar within the patient’s mouth and the main portion of the position indexing system, and enables the entire device to fit within the bore of an MR machine; The MEMS sensor of Seeber would be incorporated in the position of the MRI compatible index dots of col 5, lines 29-65 in the place of the “graphic reference means structures 360, 631, 636” in the combined invention of Seeber and Cosman);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, Ziarati, Schwagli, and van Niekerk to incorporate the bite bar based attachment and restrain device for accurate placement of a position index structure as taught by Cosman because using a bite bar device that provides for head positioning and restraining features enables the device to both be a target localizer/immobilizer as well as a reference means for the position of the patient relative to the imaged scans. This minimizes any forms of body movement, while enhancing the imaging by better determining the position of the target volume during a procedure (Cosman, col 2, lines 24-39). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of Ziarati, in view of Schwagli, in further view of van Niekerk as applied to claim 11 above, and further in view of Ooi et al. (U.S. Pub. No. 20140171784) hereinafter Ooi.
Regarding claim 18, the combined references of Seeber, Ziarati, Schwagli, and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach:
wherein the MEMS sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the attachment device comprising the video goggle
However, the analogous art of Ooi of a wireless tracker system for motion tracking and correction in magnetic resonance imaging (abstract) teaches:
wherein the sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the attachment device comprising the video goggle ([0020], “The markers can be affixed to a tracking device substrate. Suitable tracking device substrates for this application include but are not limited to: head-mountable devices, headgear, glasses, goggles, headbands, and headphones. Due to their small size and wire-free operation, the wireless markers may be easily clipped onto existing headwear or alternative tracking devices, or directly integrated into a custom headwear/device design. The goggles or glasses design can be expanded to incorporate a video display system for entertainment or visual stimulus presentation.”; [0065], “goggles”; see also [0031]-[0033] which teach to the motion correction of MRI data based on the measured motion ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, Ziarati, Schwagli, and van Niekerk to incorporate the video goggle display and tracker system as taught by Ooi because the goggles can both provide motion tracking of a patient’s head and deliver video displayed entertainment or visual stimulus presentations. This can improve patient mental comfort during an MRI procedure or deploy visual stimulus for brain activation imaging in fMRI studies (Ooi, [0020]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk, in view of Ooi, in further view of Schwagli.  
Regarding claim 20, primary reference Seeber teaches: 
 A motion sensor system for a patient in an imaging application utilizing a patient imaging system (abstract; [0012], motion sensor), comprising: 
a motion sensor arranged for mounting or attachment to the patient's head, the sensor comprising one or more MEMS accelerometer modules, ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0017]-[0018], motion sensor such as an accelerometer that is compact; [0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20”; [0037], discloses a MEMS type accelerometer which is a MEMS motion sensor with accelerometer module; [0038]-[0041]; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20); 
wherein the motion sensor is configured to detect motion of the patient's head during the imaging procedure and to provide sensor signals indicative of the patient's motion ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0013]-[0029], further provide overview of the motion sensor system for detecting motion and using those signals to compensate motion in the patient medical imaging procedure; [0037], “micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll”; [0039]; [0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion); 
a communication link for delivering the sensor signals to a utilization device, including one or more of a video controller/image source ([0048], optical fiber cable 100 connects to the processor unit 21 which is considered to be a communication link sending the accelerometer data (sensor signals) to the motion compensation processor for further phase shifting correction as described in [0049]) and a motion compensation processor of the imaging application, to compensate patient images for the detected motion ([0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion).
	Primary reference Seeber further fails to teach:
the sensor comprising one or more MEMS gyro sensor and accelerometer modules,
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
the sensor comprising one or more gyro sensor and accelerometer modules ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be one or more sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including one or more sensors; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the sensor system that forms a plurality of sensors by including a gyroscope with the accelerometer as taught by van Niekerk because the accelerometer/gyroscope combination improves the precision when using the sensor system in a controlled environment with the exceptionally strong static magnetic field of the MRI scanner. By adding a gyroscope to the accelerometer and collecting multiple sets of motion data, the sensor system can precisely track gyro bias during acceleration and achieve precision well beyond conventional applications of similarly constructed orientation measurement devices (van Niekerk, [0083]). The gyroscope thus allows for more robust filtering techniques in which the evolution of the device's orientation state is better defined (van Niekerk, [0084]). 
Primary reference Seeber further fails to teach:
wherein the MEMS sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the goggle configured to deliver video images to the patient undergoing imaging
However, the analogous art of Ooi of a wireless tracker system for motion tracking and correction in magnetic resonance imaging (abstract) teaches:
wherein the MEMS sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the goggle configured to deliver video images to the patient undergoing imaging ([0020], “The markers can be affixed to a tracking device substrate. Suitable tracking device substrates for this application include but are not limited to: head-mountable devices, headgear, glasses, goggles, headbands, and headphones. Due to their small size and wire-free operation, the wireless markers may be easily clipped onto existing headwear or alternative tracking devices, or directly integrated into a custom headwear/device design. The goggles or glasses design can be expanded to incorporate a video display system for entertainment or visual stimulus presentation.”; [0065], “goggles”; see also [0031]-[0033] which teach to the motion correction of MRI data based on the measured motion ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber and van Niekerk to incorporate the video goggle display and tracker system as taught by Ooi because the goggles can both provide motion tracking of a patient’s head and deliver video displayed entertainment or visual stimulus presentations. This can improve patient mental comfort during an MRI procedure or deploy visual stimulus for brain activation imaging in fMRI studies (Ooi, [0020]).
Primary reference Seeber further fails to teach:
the wireless communication link comprising a BluetoothTM module mounted to the video goggle for wirelessly transmitting the sensor signals to a base station in communication with the motion compensation processor, the BluetoothTM module comprising a non-magnetic battery to provide electrical power.
However, the analogous art of Schwagli of a mobile surgical tracking system for use within an imaging device (abstract) teaches:
the wireless communication link comprising a BluetoothTM module mounted to the tracking device for wirelessly transmitting the sensor signals to a base station in communication with the motion compensation processor, the BluetoothTM module comprising a non-magnetic battery to provide electrical power. ([0046], as shown in figure 4, the dental based mobile surgical tracking device can be configured as a bluetooth module mounted to the main portion of the dental tray 40 for wireless transmitting signals to the mobile computation unit 15 (base station) and can be configured to be battery powered and also entirely compatible with MRI imaging when used in an MRI scanner; see also [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, van Niekerk, and Ooi to incorporate the Bluetooth-based, MRI compatible wireless communication link as taught by Schwagli because it enables a battery powered device can wirelessly transmit information for a scale of minutes to hours which enables a surgeon to use a single device throughout an entire surgery without additional wires or obstructive connective devices (Schwagli, [0029]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk, in view of Ooi, in further view of Schwagli as applied to claim 20 above, and further in view of Zuccolotto et al. (U.S. Pub. No. 20050283068) hereinafter Zuccolotto.  
Regarding claim 21, the combined references of Seeber, van Niekerk, Ooi, and Schwagli teach all of the limitations of claim 20. Primary reference Seeber further fails to teach:
wherein the utilization device includes the video controller/image source, and is responsive to motion of the patient's head during an imaging procedure to send a warning message to the goggle to display a warning message to the patent and/or to pause or stop the video being presented to the patient
However, the analogous art of Zuccolotto of an MRI patient instruction system with augmented visual feedback (abstract) teaches:
wherein the utilization device includes the video controller/image source, and is responsive to motion of the patient's head during an imaging procedure to send a warning message to the display to display a warning message to the patent and/or to pause or stop the video being presented to the patient ([0017], “A significant part of this system is the use of an augmented virtual display projected to the patient and/or technologist during the scanning session to provide control and highlighting of the feedback to the patient (directly or via the technologist) to reduce movement. The visual feedback can optionally be enhanced with, or possibly replaced by, corresponding auditory feedback. For example, at the beginning of an MRI run there would be a display showing movement of the patient body part relative to the desired location” and “The display to the patient and technologist could be via a computer display showing graphically the movement, distance from the desired position of the body part, and position indicators for the body part (e.g., display of traffic light signal of green (good part location), yellow ( warning) and red (bad) movement behavior)” in the combined invention with Seeber, van Niekerk, Ooi, and Schwagli the display to the patient would be configured to be the video goggles of the Ooi reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, van Niekerk, Ooi, and Schwagli to incorporate the warning message display to the patient for movement detection as taught by Zuccolotto because the feature aids the patient in understanding and reducing movement (Zuccolotto, [0017]). By working with the patient to reduce movement, higher quality images may be obtained by relying less on image processing and more on the intrinsic quality of the images. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk, in view of Ooi, in further view of Schwagli as applied to claim 20 above, and further in view of Ziarati. 
Regarding claim 22, the combined references of Seeber, van Niekerk, Ooi, and Schwagli teach all of the limitations of claim 20. Primary reference Seeber further fails to teach:
wherein the patient imaging system is an MRI system comprising an MRI magnet in a shielded magnet room, a control room separated from the magnet room by a shielded wall having a shielded window disposed therein, the motion compensation processor is disposed in the control room, the base station is disposed in the magnet room, and the base station is configured to convert the received wireless signals and to transfer the converted sensor signals via an infrared (IR) link through the shielded window to the motion compensation processor in the control room.
However, the analogous art of Ziarati of a communication system between an MRI magnet room and a control room (abstract) teaches:
wherein the patient imaging system is an MRI system comprising an MRI magnet in a shielded magnet room, a control room separated from the magnet room by a shielded wall having a shielded window disposed therein, the MRI equipment is disposed in the control room([0023], teaches to shielded wall, shielded window for blocking RF energy while allowing light and infrared energy; see also figure 1 for control equipment in the control room which would include a device processor and MRI processor in the visible computer station), 
the base station is disposed in the magnet room, and the base station is configured to convert the received wireless signals and to transfer the converted sensor signals via an infrared (IR) link through the shielded window to the motion compensation processor in the control room ([0014], IR based communication link between the magnet room and control room; [0023]; [0033], base station 70 in the MR/control room and IR transmitter 74; [0035]; [0056]; [0064], IR link between the magnet rom and the control room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, van Niekerk, Ooi, and Schwagli to incorporate the IR based signal link between a shielded magnet room and the control room of the MRI system as taught by Ziarati because the magnetic resonance systems can emit large amounts of electromagnetic signals or energy and using a shielding and IR based communication system enables the people within a control room to respond in real-time to signals from an imaged patient (Ziarati, [0002]-[0003]; [0023]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 8-11, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793